DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4 are objected to because of the following informalities:
Regarding claim 1, line 4, “a display unit performs” should be changed to --a display unit that performs--. This was the original wording of the claim but appears to have been mistakenly changed without any markings.
Regarding claims 2-4, they are dependent on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Munetaka (US 2007/0150785 A1) (hereinafter Munetaka) in view of Satoh et al. (US 2017/0108211 A1) (hereinafter Satoh).
Regarding claims 1 and 4, Munetaka teaches a gas chromatograph capable of making an analysis using a plurality of units [analysis unit 10 having a plurality of units] (Para [0001], see Fig. 1), the gas chromatograph comprising: a body in which the plurality of units is provided (see Fig. 1);
a display unit [24] that performs an error display on a display screen when an error has been detected, the display unit being provided on the body (Para [0051, 0057], see Fig. 1); and 
a control unit [21, 22, 23] electronically connected to the plurality of units and the display unit (see Fig. 1), the control unit comprising a CPU [21], the CPU configured to execute a program whereby the control unit functions as an error detection unit that detects an occurrence of the error in the plurality of units (Para [0049-0051], see Fig. 1); 
Munetaka fails to teach wherein the plurality of units have a same function; a plurality of indicators provided separately from the display unit and individually associated with the plurality of units, provided individually on the units with which the indicators are associated; wherein the display control unit controls display by each of the display unit and the plurality of indicators, wherein, when the error has been detected by the error detection unit, the display control unit operates the indicator corresponding to the unit from which the error has been detected. 
Satoh teaches a system having a plurality of units having a same function [plurality of water heating apparatuses 20A, 20B, 20C] (Para [0127], see Fig. 12), connected to a control unit having a display unit [controller 100 with output unit 105] (see Fig. 12), a plurality of indicators [display unit 11] provided separately from the display unit [105] and individually associated with the plurality of units, wherein the indicators are provided individually on the units with which the indicators are associated [each water heating apparatus having a display unit 11] (Para [0129]), wherein when an error has been detected, the indicator corresponding to the unit from which the error has been detected is operated [error is output to output unit 105 as well as display unit 11] (Para [0134]).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Munetaka with Satoh such to further comprise a plurality of indicators provided separately from the display unit and individually associated with a plurality of units having the same function and provided individually on 
Regarding claim 2, Munetaka in view of Satoh as applied to claim 1 above teaches the claimed invention, except for wherein the plurality of units have a same shape. Satoh additionally teaches wherein the plurality of units have a same shape [plurality of water heating apparatuses] (Satoh Para [0019], see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Munetaka in view of Satoh such that the plurality of units have a same shape in order to provide individual error detection in a plurality of identical units.	
Regarding claim 3, Munetaka in view of Satoh as applied to claim 1 above teaches the claimed invention, in addition to wherein, when the error has been detected by the error detection unit, the display control unit causes the display screen to display how to handle the error (Munetaka Para [0056-0057]).

Response to Arguments
Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive. Regarding the prior art, Applicant argues that the cited references fails to teach the claims as amended, as the control unit 10 of Satoh is not a control unit that centrally controls the plurality of units. As stated in the updated rejections above, Satoh teaches a second embodiment having a control unit [100] having a display unit [105] that centrally controls the plurality of units [20A, 20B, 20C] such that when an error is determined, it is indicated to both the output unit 105 as well as a corresponding display unit 11 (Satoh Para [0134], see Fig. 12).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861